UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7267



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHAWN LEIGH JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (CR-01-68)


Submitted: December 22, 2005              Decided:    January 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn Leigh Jones, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Shawn Leigh Jones, a federal prisoner, filed a petition

under the All Writs Act, 28 U.S.C. § 1651 (2000), seeking to have

his conviction and sentence vacated based on his claim of actual

innocence.    Though the district court construed the mandamus

petition as a motion under 28 U.S.C. § 2255 (2000), Jones clearly

intended to file a mandamus petition.

          However, because Jones does not meet the standard for a

mandamus petition, we affirm the district court’s denial of relief.

See Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987); In re First Fed. Sav.

& Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -